Citation Nr: 1609998	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a herniated nucleus pulposus at C3-4.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a herniated nucleus pulposus at C3-4 (neck disability).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in July 2013.  A copy of the hearing transcript has been associated with the claims file.  In correspondence received September 2014, the Veteran revoked his power of attorney from the private counsel who represented him at his hearing.  38 C.F.R. § 14.631(f)(1) (2015).  Therefore, he is proceeding pro se.

In October 2014, the Board remanded this claim for additional development.


FINDING OF FACT

The Veteran's neck disability is not shown to be the result of his military service.


CONCLUSION OF LAW

The neck disability was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  However, since the Veteran previously indicated that not all of his medical treatments were obtained, the Board remanded this claim in October 2014.  Pursuant to the Board's remand directives, the RO unsuccessfully tried to obtain the Veteran's medical treatment records from VA facilities in Durham and Hampton.  In July 2015, the Veteran was informed of this and afforded the opportunity to waive additional attempts to obtain these records in order to expedite his claim, which he did.  In light of the above, there was compliance, certainly substantial compliance, with the October 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board realizes the Veteran has not been provided a VA compensation examination in response to this claim, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

However, as discussed in greater detail below, there is no competent and credible evidence suggesting that this disability is related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere diagnosis of this disability with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004). 

As already mentioned above, the Veteran testified at a Board hearing in July 2013.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Service Connection is Warranted for a Neck Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

Here, the Veteran claims that he injured his neck during service.  Specifically, he states that in March 1970 during basic training, he climbed to the top of a knotted rope and on his way back down, he lost his grip and fell backward to the ground.  The Veteran claims that he was transported by military ambulance to the Army hospital.  He states that X-rays were taken, which showed he had pneumonia. 

The Veteran's STRs show that he had an entrance examination in April 1969 and a clinical evaluation of his neck and spine was normal.  It is also noteworthy that his STRs reflect that he was treated for acute tonsillitis in March 1970, but there was no mention of any neck or spine injury.  Moreover, at his September 1971 separation examination, a clinical evaluation of his neck and spine was normal.
A review of his post-service medical treatment records indicate that he was initially seen in July 1998 for complaints of neck pain that was possibly due to a head fracture he received while working in construction.  In another July 1998 medical treatment record, the clinician noted that the Veteran had neck pain since May 1998, but he denied any history of trauma.  A November 1998 MRI of the Veteran's cervical spine showed a disk bulge, osteophyte formation with central stenosis and bilateral spurring.  In addition, in June 2000, the Veteran was treated for neck pain after a motor vehicle accident.  More recently, a December 2009 medical treatment record showed a diagnosis of cervical strain with radiculopathy with no surgical intervention.

Moreover, as support for the Veteran's claim, a fellow service member, W.L.T., submitted a statement in September 2010.  He reported that the Veteran fell on his back after climbing a rope during training.  W.L.T. stated that the Veteran was then transported to the hospital.
 
After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's current neck disability and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the amount of time that passed between the Veteran's reported onset of his neck pain during his service in comparison to when he was first diagnosed with this claimed disability is very substantial.  While this is not entirely dispositive of his claim, it is also nonetheless other evidence tending to go against his claim. The Board may, in this circumstance, consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or, here, an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom; see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Here, the Veteran's STRs are unremarkable for any symptoms, complaints, treatment or diagnoses of a neck disability during service.  Indeed, while he now asserts this disability began during his service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of a neck disability.  Specifically, the service separation examination report reflects that he was examined and that his neck and spine were found to be clinically normal.  This is of more probative value than his more recent assertions to the contrary made long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

Further, the Board has considered the Veteran's and W.L.T.'s statements regarding the claimed incident in service. The Board notes that the Veteran is generally competent to report when he first experienced symptoms of a neck disability and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, contrary to these statements, the Veteran's STRs from March 1970 reflect that he was treated for acute tonsillitis and not any neck or spinal injury.  His more contemporaneous medical records show that his initial complaints of neck pain were in May 1998 and later associated with his work in construction.  In addition, the Veteran's post-service medical treatment records reveal that he again injured his neck in a motor vehicle accident in 2000.  Thus, the Board doubts the credibility of these statements that the Veteran had sustained a neck injury during service.

While the Veteran might sincerely believe that his neck disability is related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current neck disability is related to a reported injury falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a neck disability.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to service connection for a herniated nucleus pulposus at C3-4 is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


